NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS WILLIAM FOSTER,                          No. 21-35606

                Plaintiff-Appellant,            D.C. No. 3:21-cv-05041-RJB

 v.
                                                MEMORANDUM*
CHRISTINE WORMUTH, Department of
the Army,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Thomas William Foster appeals pro se from the district court’s judgment

dismissing his Title VII employment action alleging discrimination and retaliation.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to serve the summons and complaint under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 4(m). Oyama v. Sheehan (In re Sheehan), 253

F.3d 507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion by dismissing Foster’s action

because Foster failed to effect proper service of the summons and complaint after

being given notice and opportunities and directives to do so. See Fed. R. Civ. P.

4(m) (outlining requirements for proper service and explaining that a district court

may dismiss for failure to serve after providing notice and absent a showing of

good cause for failure to serve); In re Sheehan, 253 F.3d at 512-13 (discussing

good cause and district court’s broad discretion to dismiss an action).

      The district court did not abuse its discretion by denying Foster’s motion for

reconsideration because Foster set forth no valid grounds for reconsideration. See

Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Federal Rules of Civil Procedure 59 and 60).

      AFFIRMED.




                                          2                                   21-35606